t c memo united_states tax_court carmelo montalbano petitioner v commissioner of internal revenue respondent docket no filed date james a bruton iii and stephen a beck for petitioner scott a hovey for respondent memorandum opinion thornton judge this case is before us on the parties’ cross-motions for summary_judgment the sole issue for decision is whether petitioner is liable for the sec_6663 fraud_penalty for when the petition was filed petitioner resided in florida background on date a federal grand jury in the u s district_court for the district of new jersey returned a two- count indictment against petitioner the first count of the indictment charged that petitioner had knowingly and willfully attempted to evade and defeat income_tax due and owing by him for in violation of sec_7201 the second count charged petitioner with filing a false federal_income_tax return for in violation of u s c sec_2 by plea agreement dated date petitioner agreed to plead guilty to the count for tax_evasion and the u s attorney agreed to bring no further charges against petitioner for related crimes in the plea agreement the parties stipulated that at the time of the offense petitioner was suffering from a diminished mental capacity due to his bipolar disorder and that unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure rule b requires a petition to contain a noncorporate petitioner’s legal residence the petition in this case does not expressly state petitioner’s legal residence but lists a mailing address in florida c o mary montalbano pursuant to the convention reflected on form_1 petition other than in small_tax_case which requires a statement of legal residence if different from the mailing address we treat petitioner’s legal residence as being the same as this florida mailing address a downward departure from the sentencing guidelines was therefore appropriate on date petitioner appeared before the u s district_court for the district of new jersey and pleaded guilty to violating sec_7201 with respect to his return in sworn testimony petitioner gave the following factual basis for his guilty plea during and petitioner was president and owner of an s_corporation known as bhn corp bhn which was engaged in providing computer software-related products to the dreyfus corporation in petitioner traveled to the cayman islands and opened a bank account at the guardian bank and trust cayman in the name of the cooper corp cooper during he diverted about dollar_figure of taxable_income from bhn by causing the funds to be deposited into the cooper account and his personal bank account in new jersey petitioner caused bhn to file a federal tax_return that omitted the dollar_figure of income petitioner also intentionally failed to include the dollar_figure of income on his personal federal_income_tax return in a knowing and willful attempt to evade and defeat a substantial part of the income_tax due and owing to the united_states for the district_court accepted petitioner’s guilty plea and entered judgment finding him guilty of willfully attempting to evade or defeat tax in violation of sec_7201 and u s c sec_2 the district_court fined petitioner dollar_figure and sentenced him to years’ probation in its judgment the district_court imposed the maximum fine indicated under the applicable sentencing guideline range dollar_figure to dollar_figure but departed from the guideline imprisonment range to months based on diminished capacity due to the defendant’s bipolar disorder subsequently petitioner consented to respondent’s assessment of dollar_figure underlying tax_liability for but disputed respondent’s proposed imposition of a sec_6663 civil_fraud penalty by notice_of_deficiency respondent determined that pursuant to sec_6663 petitioner is liable for a fraud_penalty of dollar_figure for discussion respondent has moved for summary_judgment on the ground that petitioner’s criminal conviction under sec_7201 collaterally estops him from contesting his liability for the fraud_penalty under sec_6663 petitioner contends that a finding of fraud under sec_6663 is negated because in his criminal proceeding the sentencing court found and the government stipulated that petitioner committed the offense while suffering from a diminished mental capacity on this ground petitioner opposes respondent’s motion for summary_judgment and has cross moved for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d collateral_estoppel precludes relitigation of any issue of fact or law that was actually litigated and necessarily determined by a valid and final judgment 440_us_147 it is well established that a final criminal judgment for tax_evasion under sec_7201 collaterally estops relitigation of the issue of fraudulent intent in a subsequent proceeding over the civil_fraud penalty see eg 708_f2d_243 6th cir affg tcmemo_1981_1 360_f2d_358 4th cir affg 43_tc_50 334_f2d_262 5th cir 96_tc_858 affd 959_f2d_16 2d cir 43_tc_68 cf 370_f2d_713 1st cir improper inducement of defendant’s waiver of right to appeal criminal judgment tainted the judgment’s finality for collateral_estoppel purposes affg in part and vacating in part tcmemo_1965_199 petitioner cites no judicial precedent to the contrary rather he acknowledges in understated fashion that the judicial precedents are fairly well settled in this regard furthermore petitioner acknowledges that normally the sentencing guideline determination of a district_court that accepts a sec_7201 plea will have no bearing on the outcome of a civil_fraud penalty case under sec_6663 petitioner suggests however that the application of collateral_estoppel against him is inappropriate in this proceeding because the downward departure from the imprisonment guideline in his criminal proceeding implies that the district_court and u s attorney found it appropriate and necessary substantially to mitigate the severity of the criminal penalties that would have been applicable in the absence of petitioner’s ‘substantially diminished mental capacity ’ assuming for sake of argument that petitioner has correctly assessed the implications of his criminal sentence notwithstanding that the district_court imposed against him the maximum fine for his offense under the sentencing guidelines this does not alter the fact of his criminal conviction which conclusively established that he willfully attempted to evade tax for purposes of both the sec_7201 offense and the civil_fraud penalty the requisite wrongful intent is the intent to evade tax 118_f2d_308 5th cir revg 40_bta_424 dileo v commissioner t c pincite amos v commissioner t c pincite the only practical difference between the constituent elements of criminal_tax_evasion under sec_7201 and civil_fraud is the larger quantum of proof required in a criminal evasion case moore v united the statutory predecessor of sec_6663 sec b of the internal_revenue_code specifically referred to fraud with intent to evade tax although this language was omitted from subsequent versions of the civil_fraud penalty this change was not intended to alter the coverage of the statute or the burden_of_proof necessary to establish fraud see 73_tc_215 bittker lokken federal taxation of income estates and gifts par pincite ndollar_figure 2d ed this conclusion is buttressed by sec_7454 which continues to provide as did its predecessor statute in the code that respondent bears the burden to prove that petitioner has been guilty of fraud with intent to evade tax states 360_f2d_353 4th cir hence the criminal conviction necessarily established the requisite wrongful intent for purposes of the civil sanction amos v commissioner supra see also tomlinson v lefkowitz supra pincite under well-established judicial precedents for purposes of applying collateral_estoppel it is immaterial that petitioner’s conviction resulted from a plea of guilty to the criminal charges brought against him rather than from a trial on the merits after a plea of not guilty a guilty plea is as much a conviction as a conviction following jury trial gray v commissioner supra pincite a guilty plea constitutes an admission of all the elements of the criminal charge 394_us_459 once accepted by a court it is the voluntary plea of guilt itself with its intrinsic admission of each element of the crime that triggers the collateral consequences attending that plea 994_f2d_1542 11th cir affg tcmemo_1991_636 see 904_f2d_101 1st cir affg tcmemo_1989_49 and tcmemo_1988_299 581_f2d_1362 9th cir 493_f2d_489 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 441_f2d_313 10th cir dileo v commissioner supra pincite 56_tc_213 petitioner urges us to depart from these well-established judicial precedents because of practical exigencies that he contends induced him to enter the plea agreement petitioner suggests that he was induced to enter the guilty plea because the government agreed to stipulate for purposes of sentencing that petitioner suffered from a diminished mental capacity moreover petitioner suggests in deciding to enter the guilty plea he was influenced by his assessment of the operation of the insanity defense reform act u s c section a he asserts that this provision would have precluded him from mounting a full scale ‘diminished capacity’ defense in the criminal proceeding even though he might have been able to introduce some evidence relating to his mental condition the insanity defense reform act u s c sec a provides affirmative defense --it is an affirmative defense to a prosecution under any federal statute that at the time of the commission of the acts constituting the offense the defendant as a result of a severe mental disease or defect was unable to appreciate the nature and quality or the wrongfulness of his acts mental disease or defect does not otherwise constitute a defense petitioner suggests that the united_states agreed to accept the guilty plea because of concerns about petitioner’s mental health although petitioner does not raise this point the record also suggests that the united_states accepted the continued petitioner does not suggest however that the plea agreement was wrongfully induced or that there was otherwise any irregularity or unfairness in the criminal proceeding leading to the guilty plea to the contrary petitioner states that he has no desire to disavow the guilty plea--it is a fact--in this case moreover petitioner does not dispute that he in fact committed the offense charged in the criminal proceeding petitioner’s explanations as to why he and the government entered the plea agreement are irrelevant under the doctrine_of collateral_estoppel see manzoli v commissioner tcmemo_1989_94 affd 904_f2d_101 1st cir see also blohm v commissioner supra pincite6 stone v commissioner supra pincite boettner v commissioner tcmemo_1998_359 hull v commissioner tcmemo_1982_577 moreover we reject any suggestion that collateral_estoppel is inappropriate because petitioner’s purported diminished capacity defense was purportedly restricted by the insanity defense reform act in the criminal proceeding for the reasons previously discussed petitioner’s criminal conviction necessarily established that he had the requisite wrongful intent and hence the requisite mental capacity for imposition of the civil_fraud penalty to conclude otherwise would be to assume contrary to basic principles that continued guilty plea partly because petitioner agreed to assist the government in the criminal prosecution of other parties a more exacting showing is required to establish the requisite wrongful intent in this civil_proceeding than in the criminal proceeding see moore v united_states f 2d pincite the first proceeding being criminal in nature it follows that the burden_of_proof met by the government there was more exacting than that required of it in this civil case in conclusion the issue of petitioner’s fraudulent intent under sec_6663 is foreclosed by collateral_estoppel petitioner does not dispute the underlying tax underpayment we are satisfied that there is no genuine issue of fact requiring a trial in this case accordingly we hold that imposition of the sec_6663 fraud_penalty is proper we shall grant respondent’s motion for summary_judgment and deny petitioner’s cross-motion for summary_judgment an appropriate order and decision will be entered
